Exhibit OLIN SENIOR EXECUTIVE PENSION PLAN (Amended and Restated as of October 24, 2008) Table of Contents Page Article I. The Plan 1 1.1Establishment and Restatement of Plan 1 1.2Purpose 1 1.3Freeze of the Plan as of December 31, 2007 1 1.4Code Section 409A 1 Article II. Eligibility 2 2.1Participation 2 2.2Transfer of Arch Employees and Reserves 2 Article III. Benefits 3 3.1Benefit Formula 3 Article IV. Payment of Benefits 4 4.1409A Participants 4 4.2Grandfathered Participants 6 4.3Surviving Spouse Benefit 7 4.4Benefit Upon a Change in Control or 409A Change in Control 7 Article V. Funding 9 5.1Unfunded Plan 9 5.2Liability for Payment 9 5.3No Guaranty of Payment 9 5.4Anti-alienation 9 Article VI. Plan Administration 10 6.1Plan Administrator 10 6.2Powers, Duties and Responsibilities 10 6.3Records and Reports 10 6.4Appointment of Advisors 10 6.5Indemnification of Members 11 6.6409A Compliance 11 Article VII. Termination and Amendment 12 7.1Amendment or Termination 12 Article VIII. Miscellaneous 13 8.1Gender and Number 13 8.2Action by the Company 13 8.3Headings 13 8.4Governing Law 13 8.5No Enlargement of Employee Rights 13 8.6Incompetency 13 8.7Olin Employees Pension Plan 13 8.8Unclaimed Benefit 14 8.9Limitations on Liability 14 8.10 Duties of Participants and Surviving Spouses 14 8.11 Taxes and Withholding 14 8.12 Treatment for other Compensation Purposes 14 ARTICLE I. INTRODUCTION 1.1Establishment and Restatement of Plan.Olin Corporation (the “Company” or “Olin”) hereby amends and restates its Olin Senior Executive Pension Plan (the “Plan”).The Plan was originally adopted by Olin’s Board of Directors on September 27, 1984, amended from time to time thereafter and is now amended and restated, effective as of October 24, 2008.The provisions of this restated Plan are generally only applicable to Participants in the employ of the Company on or after the effective date of such provisions. Participants who terminated prior to that date (or the Surviving Spouses of such Participants) shall be eligible for benefits, if any, under the terms of the Plan then in effect, or as subsequently amended such that the amended terms apply to such persons. 1.2Purpose.The purpose of this Plan is to attract and retain a management group capable of assuring Olin’s future success by providing them with supplemental retirement income under this Plan.This Plan is intended to be an unfunded, nonqualified deferred compensation plan for a select group of management or highly compensated employees. 1.3Freeze of the Plan as of December 31, 2007.Notwithstanding anything in the Plan (including, without limitation, Article III) to the contrary, the Plan is hereby frozen with respect to Participants effective as of December 31, 2007.Participants will be eligible to accrue benefits under the Plan through December 31, 2007 but will not accrue any additional benefits under the Plan after that date.Service by Participants after December 31, 2007 will count toward meeting the eligibility requirements for commencing a Plan benefit (including early retirement benefits), but not toward the determination of any benefit amount under the
